Aupust 18, 2020

Judge Lynn Adelman

United States Federal Courthouse
S17 E. Wisconsin Avenue Room 350
Milwaukee, Wl S307

Dear Judge Lynn Adelman:

Thank you for taking tirne te read thi

letter. | started dating Adam Meyer before he went to prison. | am sure

everyone writes you saying “how wonderful” their loved one is alter they commit a crime, Therefore, | will not say

how worderful fee is. | will say how won

derful he was before he was introduced to pain medication. This man would

never take a drug, barely an aspirin. Adter an injury, eventually he succumbed ta taking oxycodone. He chanpedd,

 

Through this ordeal | have seen him suf
he bost his selfrespect, This mart was
helping others. He has mow suffered
ago alter sustaining the injury aver 7
months until surgery, Mow, due to th
swallen and painful. | am seared for hi
has suffered their first death 2 weeks

   
  
    
  

fer and lase so much. He lost the respect of his children, the commu nity, and
great coach for the youth, a terrific father, and donated so much time ta
alth issues while in prison, He had reconstruction knee surgery just 5 months
ars ago. He had been unable to walk, and had major sweiling for over 27
pandemic, he never had one day of therapy so the knee is actually more
to now contract Covid-19, when it is rampant at FCl Miami. The institution
cand over 100 people have patten sick in the last 60 days.

Although he is suffering physically, mdntally | have seen this great man for the last 6 years change back. He has
worked so hard while in prison to confinwe to better himself. One neght about 2 years ago, he ened and took full
responsibility instead of point blame. He was honest with his children and my children about his mistakes, | have
Stuck by him, and just pray he comes fome alive so we can begin our future. Indeed, with his health issues | am

 

afraid.

Adam will have access to medical care
Imagine the pain that he went thraughh
walk to the shower, even walking inte t
Repardiess, he will have access to his fi
running rampant through the prison, th
would not be able to come visit, due to

Iwork from the house and will have the
hay children (12 & 14) are in the home wy
Strong, The bond that they beth share

at our expense and not at the expense af the government. | chose net to
for over (2) years with not being able to put on his pants without struggling,
he visiting room without a serious limp. He did after all have a detached ACL,
pmily in order te continue rebuilding those relationships. Que ta COVID-19
PY have canceled visitations. Even if they had not cancelled visits, his parents
fis father’s medical condition. Adam's fathers condition will not improve.

ability to be supportive of his medical recovery and provide daily support.
th ove fulltime. The relationship that they both have with Adam is extremely
with Adam is more than we could have hoped for. We all have seen the

incredible transformation that Adam hak made surrounded by the most difficult environment. After everything that

he has went through, we just pray that
without him. We have all grown from th
We lowe hin and meed hint in aur lives
Thank you for your consideration im his
Sincerely,

7 ay yw) oad Pow ¢

LOL La

f I:

Kameron Knowlton

Case 2:14-cr-00230-L

he will make it home to be part of this wonderful family that is incomplete
is experience and hope and pray that everyone's sacrifices were all for nor,
He does make a difference.

elease, and I wish you and your family good health as well,

A Filed 08/19/20 Page 1o0f1 Document 141-5

 

 

 
